Upon the point urged that the trial court committed fundamental error in not defining malice aforethought, although appellant entered a plea of guilty, we cite Aills v. State,114 Tex. Crim. 345, 24 S.W.2d 1097. It is in accord with the Scott and Arcos cases referred to in our original opinion, and was cited as supporting the holding in Arcos's case.
Appellant renews his insistence that the evidence raised the issue that he was insane at the time the offense was committed and therefore that the court should have caused the plea of guilty to be withdrawn and a plea of not guilty entered, and should have submitted to the jury as a matter of defense the question of appellant's insanity at the time he killed deceased. We have again carefully examined the entire statement of facts, and are confirmed in our opinion that the evidence did not raise such issue. Appellant may have been a smoker of Marijuana, and his mentality may have been to some extent affected thereby, but no evidence is in the record raising the issue that his mind was in such condition at the time of the homicide that he did not know the wrong of such act. In fact, the evidence is all the other way. The reason for the killing, the concealment of the body of his victim to hide the crime, the subsequent use of deceased's automobile (the securing of which was one motive for the killing) were all explained in detail by appellant. We find. no reason to believe our former disposition of the case was wrong.
The motion for rehearing is overruled.
Overruled. *Page 373